DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 7/25/22, claims 1-5 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harashina et al. (US 2007/0054998 A1), in view of Masuda et al. (2016/0280852 A1) (references of record).
Harashina teaches a polyacetal resin composition comprising a polyacetal resin and a hetero atom-containing aliphatic carboxylic acid hydrazide, wherein the proportion of the hetero atom-containing aliphatic carboxylic acid hydrazide may be about 0.001 to 20 parts by weight relative to 100 parts by weight of the polyacetal resin and wherein the composition may further comprise at least one member selected from the group consisting of an antioxidant, a heat stabilizer, a processing stabilizer, a weather (light)-resistant stabilizer, an impact resistance improver, a gloss control agent, an agent for improving sliding property, a coloring agent, and a filler (Ab.). Harashina teaches that the polyacetal resin composition may be produced as a molten mixture by a process comprising kneading, i.e. melt kneading [0157].
As the polyacetal resin, Harashina teaches polyacetal copolymers comprising an oxymethylene (-O-CH2CH2-) and a comonomer unit (reads on (A)) ([0034], Examples TABLE-1). 
As the hetero atom-containing aliphatic carboxylic acid hydrazide, the reference teaches compounds having hydantoin group [0031, 0050]. Disclosed compounds include 1,3-bis(hydrazinocarbonylalkyl)hydantoin, such as 1,3-bis(hydrazinocarbonyl straight or branched chain C1-6 alkyl)hydantoin (read on (C)) [0051], in particular, 1,3-bis(hydrazinocarbonylalkyl)-5-mono(or 5,5-di)alkylhydantoin such as 1,3-bis(2-hydrazinocarbonylethyl)-5-isopropylhydantoin ([0061], Examples -TABLE 1). Disclosed hetero atom-containing aliphatic carboxylic acid hydrazide may be present in an amount of 0.001 to 20 parts by weight, relative to 100 parts by weight of the polyacetal resin (Ab.).
The reference further teaches heat stabilizers such as (a) a basic nitrogen-containing compound and (b) an organic carboxylic acid or metal salt of an organic carboxylic acid [0091], wherein a basic nitrogen-containing compound may be hydrazine compound such as adipic acid dihydrazide (6 carbon atoms), sebacic acid dihydrazide (10 carbon atoms) or dodecanoic acid dihydrazide (12 carbon atoms) (read on (B)) [0102] and organic carboxylic acid or metal salt of an organic carboxylic acid may be magnesium acetate, calcium acetate, calcium stearate or calcium hydroxystearate etc. (read on D)) [0105, 0110]. The reference also teaches that heat stabilizers may be used singly or in combination, such as a combination of nitrogen-containing compound with metal salt of an organic carboxylic acid, in an amount of 0.001 to 10 parts by weight, relative to 100 parts by mass of the polyacetal resin, such that the hydrazide compound is at about 0 to 1 part, relative 100 parts by wt. of polyacetal resin [0125-0126].
Working Example 7 in Harashina is drawn to a melt mixed composition comprising 100 parts by wt. of polyacetal resin copolymer (a-1) (reads on (A)), a carboxylic acid hydrazide (b-1) at 0.4 parts, i.e. 1,3-bis(2-hydroazinocarbonylethyl)-5-isopropylhydantoin (reads on C)), and a heat stabilizer (e-4) at 0.03 parts by wt., i.e. calcium stearate (reads on (D)), in addition to other components disclosed in TABLE 1 (0198-0234].
Harashina is silent with regard to a method comprising (1) producing a polyacetal resin (A) within the scope of the claimed invention, and (2) melt kneading a composition thereof with an aliphatic carboxylic acid hydrazide (B), a hydantoin compound (C) and an alkaline earth metal aliphatic carboxylic acid salt (D) in amounts as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), it is noted that the primary reference to Harashina teaches polyacetal copolymers comprising an oxymethylene (-O-CH2CH2-) and a comonomer unit [0034]. The secondary reference to Masuda teaches a polyacetal resin composition obtained by copolymerizing trioxane as a major monomer (reads on (a)) with a cyclic ether and/or cyclic formal each having at least one carbon-carbon bond as a comonomer (read on (b)) using a specific heteropoly acid as a polymerization catalyst, adding, to the resultant reaction product, a compound which is any of the carbonates, hydrogen carbonates, and carboxylates of alkali metal elements or alkaline-earth metal elements, the hydrates of these, and the hydroxides of alkali metal elements or alkaline-earth metal elements (read on (d)), and melt-kneading the mixture to deactivate the polymerization catalyst (reads on polyacetal resin (A)) (Ab.). Disclosed polymerization catalysts include heteropoly acid of the following formula [0013-0015]:
 		 
    PNG
    media_image1.png
    202
    461
    media_image1.png
    Greyscale

Masuda further teaches that by using a carbonate, bicarbonate, or carboxylate of an alkali metal or alkali earth metal or a hydrate thereof as a polymerization catalyst deactivation agent, it is possible to not only effectively deactivate the polymerization catalyst, but also to stabilize the unstable terminal portions, and to economically produce with simple production steps a high quality polyacetal copolymer which is excellent in thermal stability, and which has an extremely low formaldehyde generation amount [0012, 0022].
With regard to (2), Harashina teaches a genus of heat stabilizers, including calcium acetate, calcium stearate or calcium hydroxystearate etc. (read on (D)), which may be used in an amount of 0.001 to 10 parts by weight, relative to 100 parts by mass of the polyacetal resin. Harashina further teaches that a combination of heats stabilizers may be used, such as a combination of a nitrogen-containing compound, such as a hydrazine compound such as adipic acid dihydrazide, sebacic acid dihydrazide or dodecanoic acid dihydrazide (read on (B)), and a metal salt of an organic carboxylic acid, and that the hydrazine compound may be present at about 0 to 1 part, relative 100 parts by wt. of polyacetal resin [0125-0126]. Working Example 7 in TABLE 1 comprises (A), claimed (C) and claimed (D) within the claimed ranges.
Given the teaching in Masuda on advantages of polyacetal copolymers as prepared by Masuda’s process, the teaching in Harashina on compositions comprising claimed components in overlapping ranges, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a polyacetal copolymer by Masuda’s process, and to prepare a composition thereof as in Example 7 of Harashina, by melt kneading 100 parts by wt. of polyacetal copolymer (reads on (A)), 0.4 parts by wt. of (b-1), i.e. claimed (C)), a heat stabilizer comprising a combination of an aliphatic carboxylic acid hydrazide (reads on (B)) in an amount of about 0 to 1 part, and the remainder being calcium stearate (D), to make the total heat stabilizer amount in the range of 0.001 to 10 parts, relative to 100 parts by mass of the polyacetal resin, including compositions that fall within the scope of the claimed invention (obviates claim 1).
With regard to claim 2, Harashina teaches sebacic acid dihydrazide as a heat stabilizer [0090-0092, 0102].
With regard to claim 3, Harashina teaches calcium stearate and calcium 12-hydroxystearate as a heat stabilizer ([0090, 0103-0105, 0110, 0226], Example 7-TABLE 1).
With regard to claim 4, Harashina teaches 1,3-bis(hydrazinocarbonylethyl-5-isopropyl)hydantoin ([0051, 0204], Example 7-TABLE 1). 
With regard to claim 5, Harashina teaches 1,3-bis(hydrazinocarbonylalkyl)hydantoin, wherein the hydantoin may include 1 or two substituents, e.g. straight or branched chain C1-6 alkyl group, which compasses a claimed hydrazinocarbonylpropyl group ([0051, 0204], Example 7-TABLE 1).

Response to Arguments
The claim amendment, Applicant’s arguments and Affidavit dated 7/25/22 have been duly considered but are not deemed persuasive.
Applicant’s Arguments (1):
As discussed in the response filed April 6, 2022, as illustrated in Tables 2, 4, and 6,
Examples 1-33 resulted in mold deposit results of A or B. In contrast, as illustrated in Tables 3, 5
and 7-10, Comparative Examples 1-54 resulted in mold deposit results of C, D and E. Based on
the quantitation of mold deposit provided in the Declaration, it is clear that mold deposit results of A or B are significantly better than mold deposit results of C, D and E.

	Examiner’s Response (1) :
	The prior office action stated the following (OA dt. 4/26/22, page 8): 
Prior to addressing the arguments on unexpected results, it is noted that the inventive
compositions and comparative compositions are visually judged and categorized as A, B, C, D or
E by the criteria disclosed in page 43 of the specification. Specifically, “B” refers to a surface of
the cavity in the mold in which almost no adhering was observed (categorized as inventive, see
Examples 10 and 11 in Table 2), while “C” refers to a surface of the cavity in the mold in which
adhering materials were partially observed (categorized as comparative, see Examples 2, 4, 7 in
Table 2). In order to enable a better comparison of inventive and comparative examples,
Applicants are advised to provide additional data quantifying the differences in categories A, B,
C, D or E.

The original specification and the Affidavit dated 7/25/22 state qualitative evaluations categorizing the inventive and comparative compositions. Specifically, category “B” and “C” are quantified as:

    PNG
    media_image2.png
    85
    840
    media_image2.png
    Greyscale

Thus, according to the evaluation, an adhesion at 10% would be rated in category “B”, while adhesion at 11% would be rated as category “C”, said adhesion being evaluated by visual observation, i.e. a marginal difference in adhesion would suffice to separate the two categories. Furthermore, compositions of Inv. Ex. 10, 11, 21, 22, 32 and 33 are rated under “B” category, while composition of Comp. Ex. 2, 4, 9, 11 etc. are rated under “C” category. Thus, based on the criteria stated for categories B and C, it is not clear if the Inv. Examples with a B rating, and Comp. Examples with a C rating, have a marginal difference in adhesion, i.e. of 1-2% difference, which may be within the experimental margin of error, or, if the Inv. Examples have substantially different adhesion when compared to Comp. Examples. Applicants are requested to shed more light of this front, i.e. actual measured adhesion % of Inventive and Comparative Examples in B and C categories, so as to better assess the data on unexpected results.
	Applicant’s Arguments (2):
In addition, the levels of VOC obtained in Examples 1-33 are also significantly less than
those obtained in Comparative Examples 1-54. This quantification indicates that these categories
are substantially and unexpectedly different from each other.
 
Examiner’s Response (2):
Examiner disagrees. Applicant’s attention is directed to Tables 2-5 in the specification.  Inv. Examples 10 and 11 and Comp. Examples 2 and 4 have the same levels of VOC, i.e. at 0.2 g/g. In addition to the same levels of VOC, the Inv. Examples are rated as having “B”, and Comp. Examples at “C” in the adhesion test. Examiner’s comments regarding the adhesion test criteria in Examiner’s Response (1) above is incorporated herein by reference.
Applicant’s Arguments (3):
In addition, The Office Action at page 8 also states that “even if the categories A to E were quantified and shown to be substantially different from one another, the inventive examples in Tables 2, 4 and 6 are drawn to compositions comprising B-1 at 0.5 in the least amount, and at 0.35 as the maximum amount, or may be considered to encompass, at best, B-1 at a range of from 0,05 to 0,35, C-1 at a range of 0.005-0.45 and D-1 at a range from 0.005-0.2, per 100 parts by mass of polyacetal polymer (A). So as to render the evidence of unexpected results commensurate in scope with that of the claims, Claim 1 has been amended to recite the amounts of components (B), (C) and (D) noted by the Examiner. Thus, applicant respectfully submits that unexpected results based on the amounts of components (B), (C) and (D) recited in present claim 1 have been established. Such results could not have been predicted by one having ordinary skill in the art, even in view of the cited references. Accordingly, these results would effectively rebut an allegation of prima facie obviousness based on the cited references.

Examiner’s Response (3):
Data in Tables 2, 4 and 6, i.e. Inv. Examples, rely on sebacic acid dihydrazide as (B-1). Although adipic acid and dodecanoic acid are relied upon as (B-2) and (B-3) in Inv. Examples 10, 11, 21, 22, there are no corresponding comparative Examples, and additionally, their adhesion rating is “B”. Examiner’s comments regarding the adhesion test criteria in the Examiner’s Response (1) above is incorporated herein by reference. Inv. Examples demonstrating superior adhesion, i.e. category “A”, include sebacic acid dihydrazide (i.e. B-1), 1,3-Bis (hydrazinocarbonoethyl) -5-isopropylhydantoin (C), and calcium stearate (D-1) or calcium 12-hydroxystearate (D-2). It is not clear why the specific species (B-1), (C) and (D-1)/ (D-2) of Inv. Examples would be representative of an aliphatic carboxylic acid dihydrazide having 6 to 12 carbon atoms (B), a hydantoin compound having two hydrazinocarbonylalkyl groups (C) and a calcium salt of aliphatic carboxylic acid (D) as recited in claim 1. Clearly, the data on record demonstrating unexpected results is not reasonably commensurate in scope with the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762